Citation Nr: 0107804	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-00 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the right ankle and right wrist.

2.  Entitlement to an increased disability rating for 
residuals of a stress fracture to the left hip, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
residuals of an elective salpingectomy.

4.  Entitlement to an effective date earlier than January 21, 
1997, for the grant of VA compensation benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from July 1985 to April 1988.

The veteran has requested that she be afforded a 
videoconference hearing before a Member of the Board, to 
allow her to present testimony in support of her appeal.  
Because videoconference technology only recently became 
available to the RO which is nearest to the veteran's 
residence, such a hearing has not been scheduled or 
conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to her claim, 
including affording her with a hearing if she so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
She has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a videoconference 
hearing before a Member of the Board.  
The veteran and her representative should 
be advised of the hearing schedule and 
scheduled for a hearing, that, to the 
extent possible, accommodates any request 
either may have regarding time or date of 
appearance.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


